Citation Nr: 9916787	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy 
claimed as secondary to the veteran's service-connected 
hypertension.  

2.  Entitlement to a disability rating greater than 10 
percent for a left knee disability with limitation of motion 
and a history of traumatic arthritis.  

3.  Entitlement to an effective date earlier than May 12, 
1993, for the increase to a 10 percent disability rating for 
a left knee disability with limitation of motion and a 
history of traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued since February 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The case returns to the Board following a remand to the RO in 
February 1998.  

In September 1998, the veteran withdrew his request for a 
personal hearing before a member of the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is service-connected for hypertension.  

3.  The veteran has mild left ventricular hypertrophy and 
abnormal electrocardiogram findings, considered slight 
evidence of hypertensive heart disease.   

4.  The veteran's left knee disability is manifested by 
subjective complaints of pain, weakness, and crepitus; 
objective evidence of occasional swelling and tenderness; and 
clinical studies showing mild to moderate joint effusion, 
minimal degenerative changes, and evidence of some 
ligamentous or meniscal damage.

5.  Entitlement to a 10 percent disability rating for the 
left knee disability is not factually ascertainable prior to 
May 12, 1993.  


CONCLUSIONS OF LAW

1.  Hypertensive heart disease is proximately due to or the 
result of the veteran's service-connected hypertension.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (1998).   

2.  The criteria for a disability rating greater than 10 
percent for a left knee disability with limitation of motion 
and a history of traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (1998).  

3.  The criteria for entitlement to an effective date earlier 
than May 12, 1993, for a 10 percent disability rating for a 
left knee disability with limitation of motion and a history 
of traumatic arthritis have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.1(p), 3.102, 
3.155(a), 3.400 (1998).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a May 1984 rating decision, the RO established service 
connection for hypertension and traumatic arthritis of the 
left knee.  The RO awarded a noncompensable (0 percent) 
rating for the left knee disability.  That rating was 
confirmed in rating actions issued immediately thereafter.  

On May 12, 1993, the RO received the veteran's informal claim 
for an increased rating for the left knee disability.  

Records dated in April 1993 from Ford Hospital indicated that 
the veteran complained of left knee swelling for two days 
after playing basketball.  On examination, there was minimal 
joint effusion and no erythema or tenderness to palpation.  
There was no varus or valgus laxity.  Anterior drawer sign 
was negative.  The diagnosis was left knee effusion secondary 
to strain.  

In connection with his claim, the veteran was afforded a VA 
orthopedic examination in July 1993.  He complained of left 
knee pain.  On examination, gait was normal.  The collateral 
and cruciate ligaments were intact.  There was no effusion, 
no pain to pressure about the knee, and no grating or 
popping.  The patella was rigidly in place.  Knee motion was 
from 0 to 115 degrees actively and 0 to 140 degrees 
passively.  Although knee X-rays were ordered, the veteran 
did not comply.  The diagnosis was history of traumatic 
arthritis with none found clinically.    

During an October 1993 examination for purposes of VA 
vocational rehabilitation, the veteran reported having 
traumatic arthritis of the left knee.  Examination revealed 
no effusion and no pain to palpation about the knee.  There 
was no popping or grating heard.  The collateral and cruciate 
ligaments were intact.  Knee motion was from 0 to 120 degrees 
passively while supine and from 0 to 135 degrees while 
standing.  X-rays showed minimal degenerative joint disease.   

In a February 1994 rating decision, the RO awarded a 10 
percent rating for a left knee disability with limitation of 
motion and a history of traumatic arthritis.  The effective 
date assigned was May 12, 1993, the date of receipt of the 
claim for an increase.  The veteran timely appealed the 
decision with respect to both the rating and the effective 
date.  

Records obtained from Laran Lerner, D.O., dated in May 1994 
showed complaints of left knee pain with giving out and 
weakness.  On examination, there was tenderness to palpation 
of the medial meniscus, as well as crepitus of the 
patellofemoral joint.  There was some pain inhibition 
weakness of the left hip muscles and some weakness of the 
left quadriceps.  The diagnosis was chronic internal 
derangement of the left knee with meniscus and ligamentous 
injury.      

VA outpatient medical records dated in January 1995 indicated 
that the veteran complained of left knee pain and swelling.  
Examination revealed limited flexion and crepitus.  There was 
also decreased strength in the left leg without atrophy.  The 
impression included chronic left knee pain.  The veteran 
complained of mild left knee pain with ambulation in March 
1995.  On examination, there was minimal effusion with good 
range of motion.  Notes dated in July 1995 and January 1996 
showed complaints including left knee pain.   

In March 1995, the veteran submitted a claim for a heart 
disorder secondary to his service-connected hypertension.  

According to records from Greater Detroit Hospital, the 
veteran was hospitalized in February 1995 with complaints of 
nonexertional pain in the left chest and arm.  Medical 
history included hypertension since 1981 on medication.  He 
smoked one pack of cigarettes per day.  He also had a history 
of alcoholism until five years ago.  Physical examination was 
unremarkable.  An electrocardiogram (EKG) showed 
abnormalities.  The impression was unstable angina.  At the 
recommendation of the cardiology unit, the veteran was 
transferred to Sinai Hospital for further evaluation.  

At Sinai Hospital, he underwent heart catheterization with 
coronary angiography and ventriculography.  March 1995 notes 
from Nicholas Z. Kerin, M.D., of Sinai Cardiology Associates, 
indicated that the studies suggested congestive 
cardiomyopathy.  In late March 1995, the veteran underwent a 
radionuclide angiocardiogram that showed abnormal results at 
rest with a normal response to exercise.  Dr. Kerin reviewed 
the results in May 1995 office notes.  These notes indicated 
that he discusses with the veteran "the implication about 
congestive cardiomyopathy, problem (sic) related to 
alcoholism."  Office notes dated in October 1995 stated that 
the veteran had "a poor left ventricular ejection fraction 
of 35%, probably related to a combination of alcoholism and 
hypertension."       

In August 1995, the veteran attended a VA cardiology 
examination.  The examiner noted the results of private 
medical testing.  He had a history of hypertension for which 
he took medication.  The veteran admitted to smoking one-half 
pack of cigarettes per day and a history of alcohol use.  He 
denied diabetes, congestive heart failure, chest pain, 
shortness of breath, or elevated cholesterol.  On 
examination, the heart was normal.  Chest X-rays showed no 
acute pulmonary pathology.  EKG showed a non-specific T wave 
abnormality.  The diagnosis included stable hypertension and 
cardiomyopathy most likely not related to hypertension.  

In an October 1995 rating decision, the RO denied entitlement 
to service connection for cardiomyopathy secondary to 
service-connected hypertension.  The veteran timely appealed 
that decision.  

The RO received a statement dated in October 1995 from Dr. 
Kerin.  He stated that the veteran had a history of 
congestive cardiomyopathy and that his hypertension was 
related to the heart condition.  Another statement from Dr. 
Kerin also dated in October 1995 stated: "Cardiomyopathy is 
probably related to hypertension."  This statement was 
unsigned.  

In March 1996, the veteran was afforded a VA orthopedic 
examination.  He reported no significant treatment other than 
occasional aspiration of fluid from the knee.  On 
examination, the veteran found squatting difficult due to 
left knee pain.  Examination of the knee revealed no swelling 
or deformity.  There was tenderness over the medial side of 
the joint line.  Drawer and Lachman tests were positive.  
Knee motion was from 0 to 135 degrees.  X-rays of the left 
knee were essentially normal with minimal early degenerative 
changes.  The diagnosis was minimal degenerative changes of 
the left knee and torn cruciate ligament of the left knee.  

The veteran testified at a personal hearing in June 1996.  He 
was diagnosed as having cardiomyopathy in March 1995.  Since 
that time, he had received treatment, including medications.  
He experienced shortness of breath, chest tightness, and 
left-sided pain.  His physician told him that his heart 
condition was the direct result of his hypertension.  The 
veteran had not had any problems since March 1995.    

The RO received a statement from the veteran dated in 
November 1996.  He cited medical principles from Cecil's 
Textbook of Medicine in support of his claim.  The veteran 
attached a September 1996 statement from Dr. Kerin.  He 
indicated that the veteran was a patient with quite severe 
cardiomyopathy.  In part, it was probably related to the 
veteran's hypertension.  

Additional VA outpatient records dated in February 1996 
revealed complaints of left knee pain, weakness and giving 
out, and popping.  On examination, there was slight pain with 
flexion.  There was no limitation of motion, effusion, or 
crepitus.  It was noted that there was a knee brace in place.  
In July 1996, left knee motion was recorded as 0 to 140 
degrees.  There was no instability or effusion.  The veteran 
returned in December 1996 with left knee pain and swelling.  
Examination revealed mild swelling and mild painful 
restriction of movement.  It was noted that X-rays dated in 
February 1996 were negative except for a few osteophytes.  
Notes dated in May 1997 showed that the veteran described 
left knee pain and intermittent swelling.  Examination 
revealed tenderness on the medial side of the knee.  There 
was no swelling.  Motion was normal.  X-rays performed in 
April 1997 showed minimal degenerative changes.  The veteran 
returned in July 1997 with similar complaints.  Examination 
at this time revealed trace pretibial edema and mild 
tenderness above the patella.  Magnetic resonance imaging 
(MRI) of the left knee showed evidence of tear at the 
posterior horn of the lateral meniscus, evidence of an old 
injury involving the lateral collateral ligamentous complex 
without frank tear, and evidence of a minor joint effusion.  
In August 1997, the veteran related that the left knee pain 
and swelling had increased in the past month.  He took 
Tylenol and used a brace daily.  Examination was significant 
only for mild tenderness.    

The veteran was afforded a VA orthopedic examination in April 
1998.  His subjective complaints included constant left knee 
pain with weakness and giving out.  He could not bend or 
stand for a long time and had difficulty negotiating stairs.  
He took Tylenol for pain and occasionally had steroid 
injections.  On examination, the veteran had no knee brace or 
cane.  He walked with a normal gait.  There was no swelling, 
deformity, or abnormality of alignment.  Patellar position 
and tracking was normal.  The veteran complained of pain on 
touching the left side of the patella and near the back of 
the knee.  There was no joint line tenderness.  McMurray test 
was negative.  No instability was noted.  Left knee motion 
was from 0 to 140 degrees.  The left quadriceps was well 
developed and equal to the right.  Strength was good to 
resistance and equal to the right.  X-rays of the left knee 
were unremarkable except for very minimal degenerative 
changes.  An MRI showed evidence of a partial tear of the 
anterior cruciate ligament, mild to moderate joint effusion, 
and minimal thickening of the lateral collateral ligaments 
without evidence of tear.  The diagnosis was chronic strain 
of the left knee without any evidence of instability of 
ligamentous deficiency and no evidence of arthritis.  The 
examiner commented that the veteran's left knee complaints 
were consistent with periodic straining.          

In May 1998, the veteran underwent a VA cardiology 
examination by two specialists in cardiovascular disease.  
The examiners reviewed in detail the veteran's claims folder, 
including service medical records and recent private medical 
records.  It was noted that the veteran had a history of 
hypertension that required medication and that he previously 
drank alcohol.  The veteran indicated that he could walk more 
than a mile at a fast pace and could climb stairs without 
shortness of breath.  Only the left knee disability limited 
his exertion.  He denied all symptoms of angina, as well as 
palpitations, orthopnea, paroxysmal nocturnal dyspnea, 
lightheadedness, syncope, and claudication.  Family history 
was significant for hypertension.  The veteran smoked one-
half pack of cigarettes per day.  He stopped consuming 
alcohol in 1990.  The examiners conducted a complete physical 
examination.  Chest X-rays showed normal heart size and 
normal pulmonary vascularity.  An echocardiogram (ECHO) 
showed minimal left ventricular hypertrophy, identical to 
findings from a June 1997 study, with normal left ventricular 
function.  After reviewing the available medical evidence, 
the examiners concluded that the radionuclide ventriculogram 
performed in 1995 that showed abnormal left ventricular 
function was erroneous.  The examiners added that there was 
slight evidence of hypertensive heart disease, including the 
mild left ventricular hypertrophy and abnormal EKG findings, 
though the veteran had no cardiac symptoms.  Finally, they 
explained that there was no evidence of alcoholic 
cardiomyopathy.         

In May 1998 statements, the veteran took issue with findings 
from his VA examinations.  He explained that he did wear a 
knee brace.  It sometimes irritated the knee because of 
swelling.  The left knee gave out when using stairs, 
standing, bending, or sitting for long periods.  When he was 
tired, the left knee weakened and lost energy.  The veteran 
added that the knee swelled and required draining fluid from 
the joint.  He stated that he could not play sports, hold his 
baby, or keep a job because of his knee disability.  With 
respect to the cardiology examination, the veteran indicated 
that he could not walk one mile at full pace without 
shortness of breath.  He asserted that he had shortness of 
breath when climbing stairs, when under stress, and sometimes 
at night while sleeping.  He also had occasional chest pain 
and tightness, as well as lightheadedness and fatigue.

VA outpatient records dated in February 1999 revealed 
complaints of left knee pain and swelling for three days 
after twisting his knee.  A history of an old knee injury was 
recorded.  Examination showed mild swelling of the 
infrapatellar area.    



Analysis

Service Connection for Cardiomyopathy

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  
   
The veteran has been service-connected for hypertension since 
1984.  In the May 1998 VA examination report, the VA 
examiners concluded, based on all the evidence of record, 
that the March 1995 diagnosis of cardiomyopathy was in error.  
However, they did indicate that examination revealed mild 
left ventricular hypertrophy, considered to be slight 
evidence of hypertensive heart disease.  The Board finds the 
evidence of record sufficient to establish a causal 
relationship between the hypertension and the hypertensive 
heart disease.  Accordingly, the Board finds that the 
evidence supports entitlement to service connection for 
hypertensive heart disease as secondary to the veteran's 
service-connected hypertension.  38 U.S.C.A. §§ 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310(a).        

Increased Rating for Left Knee Disability

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Code (Code) 5010, 
arthritis due to trauma.  38 C.F.R. § 4.71a.  Traumatic 
arthritis is rated as degenerative arthritis, Code 5003, 
which provides for a disability rating based on the 
limitation of motion of the affected joint.  

Under Code 5260, a 10 percent rating is assigned when leg 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  Under Code 
5261, a 10 percent rating is in order when leg extension is 
limited to 10 degrees.  If extension is limited to 15 
degrees, a 20 percent rating is assigned.  38 C.F.R. § 3.71a.  

When limitation of motion is noncompensable, Code 5003 
provides a 10 percent rating for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is in order with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups; a 20 percent rating is appropriate with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See 38 C.F.R. 
§ 4.59 (factors such as painful motion, instability, 
malalignment, pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint must be 
considered with any form of arthritis).   

A precedent opinion from VA's Office of General Counsel held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

As a preliminary matter, the Board observes that other 
diagnostic codes for knee disabilities with ratings greater 
than 10 percent are inapplicable in this case.  Specifically, 
there is no evidence of ankylosis, subluxation, or impairment 
of the tibia or fibula.  See 38 C.F.R. § 4.71a, Codes 5256, 
5257, and 5262.  Evidence of lateral instability or meniscal 
injury consists of isolated findings on radiographic studies 
without substantive clinical correlation.  See 38 C.F.R. § 
4.71a, Code 5257 and 5258.  Accordingly, the Board finds that 
the veteran's disability is most appropriately rated as 
traumatic arthritis under Code 5010.  38 C.F.R. § 4.20; see 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

Upon a review of the claims folder, the Board finds that the 
preponderance of the evidence is against awarding a 
disability rating greater than 10 percent for a left knee 
disability.  Initially, the Board emphasizes that the medical 
evidence does not reveal any limitation of leg motion under 
either Code 5260 or Code 5261 that warrants a rating greater 
than 10 percent.  In fact, the evidence shows either full 
range of motion or minimal limitation, such that even the 
criteria for the minimum compensable rating are not met.  
Moreover, the Board notes that because only a single joint is 
involved, a 20 percent rating is not available under Code 
5003.  

In addition, the Board finds that the evidence does not 
support any increase on the basis of functional impairment.  
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  
The veteran's subjective complaints include pain, weakness, 
and crepitus.  However, other than minimal limitation of 
motion, the objective evidence generally shows only 
occasional swelling and tenderness.  In addition, recent 
clinical studies showed mild to moderate joint effusion, 
minimal degenerative changes, and evidence of some 
ligamentous or meniscal damage.  With respect to these 
studies, however, the Board observes that medical evidence 
fails to reveal any significant chronic impairment related to 
the findings.  Therefore, the Board finds no chronic 
functional impairment pursuant to 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 to warrant a rating greater than 10 percent.     

Finally, the Board finds that there is no evidence of marked 
interference with employment or frequent periods of 
hospitalization related to the left knee disability for 
purposes of an extra-schedular rating.  38 C.F.R. 
§ 3.321(b)(1).  The Board acknowledges that the veteran has 
asserted an inability to work due to the left knee 
disability.  However, a review of medical records, 
particularly those of Dr. Lerner, indicate that the veteran 
had a history of disability from work due to a back injury 
and psychiatric illness, disorders for which the veteran is 
not service connected.  There is no medical evidence relating 
an inability to work to the left knee disability.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for a left knee disability with 
limitation of motion and a history of traumatic arthritis.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5010.    

Earlier Effective Date for Disability Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an earlier effective date is well grounded and has 
been adequately developed for purposes of adjudication.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

The veteran has alleged that he was entitled to the 10 
percent rating for the left knee disability prior to May 12, 
1993.  Specifically, the veteran has suggested alternate 
dates of October 1992 and January 1991.  A review of the 
claims folder reveals that, during those times, the veteran 
was engaged in an appeal related to his service-connected 
hypertension.  There is no communication received or dated in 
January 1991 or October 1992 related to the left knee 
disability.  

The undersigned does find a November 1991 statement from the 
veteran that does refer to the left knee disability.  
However, the assertions in the statement appear to request 
service connection for a disorder secondary to the left knee 
disability rather than an increased rating.  Even if the 
statement could be construed as an informal claim for an 
increase, entitlement to an increase is not factually 
ascertainable.  The medical evidence submitted at 
approximately the same time show complaints concerning the 
left knee with physical findings essentially unchanged from 
prior evidence.  Considering the requirements for an 
increased rating discussed in the preceding section, the 
Board does not find any factual support for an increased 
rating in November 1991 or within one year thereof.  
Therefore, any failure of the RO to consider the November 
1991 statement as an informal claim for an increase is 
harmless error.    

Thereafter, there is no communication referable to the left 
knee until the statement received in May 12, 1993.  According 
to regulation, an effective date may be assigned as early as 
May 12, 1992, one year earlier, if entitlement to an increase 
is factually ascertainable at that time.  There is a limited 
amount of medical evidence pertinent to that time frame.  
Records from Dr. Lerner dated in September 1992 and November 
1992 are negative for left knee complaints or treatment.  
Records from Ford Hospital showed treatment in April 1993 for 
left knee swelling for two days after playing basketball.  
Examination was significant only for minimal joint effusion.  
Based on the earlier discussion concerning an increased 
rating for the right knee, the Board cannot conclude that 
entitlement to an increase was factually ascertainable in 
April 1993 based solely on the reported findings.  
Accordingly, the Board finds that the preponderance of the 
evidence is against awarding an effective date earlier than 
May 12, 1993, for a 10 percent disability rating for the left 
knee disability.  38 U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. 
§§ 3.102, 3.400.        


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
hypertensive heart disease claimed as secondary to the 
veteran's service-connected hypertension is granted.  

Entitlement to a disability rating greater than 10 percent 
for a left knee disability with limitation of motion and a 
history of traumatic arthritis is denied.    

Entitlement to an effective date earlier than May 12, 1993, 
for a 10 percent disability rating for a left knee disability 
with limitation of motion and a history of traumatic 
arthritis is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

